t c memo united_states tax_court edward lee renfrow petitioner v commissioner of internal revenue respondent docket no filed date edward lee renfrow pro_se james gehres for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are continued respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure after concessions by petitioner the issue for decision is whether petitioner must pay interest on the dollar_figure deficiency no facts were stipulated petitioner resided in colorado springs colorado on the date the petition was filed in this case on his federal_income_tax return petitioner claimed a deduction for state_and_local_income_taxes paid in the amount of dollar_figure the state and local_tax deduction claimed by petitioner was taken from a form_w-2 wage and tax statement which withheld california state taxes in petitioner received a state_income_tax refund for in the amount of dollar_figure petitioner failed to report the state_income_tax refund on his federal_income_tax return continued to the tax_court rules_of_practice and procedure the interest at trial petitioner agreed to the deficiency but not it is not clear from the record why california state taxes were withheld on petitioner's federal_income_tax return petitioner filed as a resident of tucson arizona the refund received by petitioner was in the amount of dollar_figure which included a dollar_figure renter's credit from the state of california at trial petitioner agreed to pay the deficiency in tax however petitioner refuses to pay the statutory interest accrued on the deficiency petitioner suggests that he is not responsible for the interest due to respondent's delay in notifying him of the deficiency petitioner does not cite any authority for his position sec_6601 provides for the accrual of interest on any underpayment_of_tax from the date the tax becomes due until the date the tax is paid sec_6404 provides e assessments of interest attributable to errors and delays by internal_revenue_service -- in general -- in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment emphasis added this court's jurisdiction does not extend to statutory interest imposed under sec_6601 thomas v commissioner tcmemo_1994_291 there is ample authority in support of the position that interest abatement under sec_6404 is a discretionary form of relief within the sole province of respondent and beyond the scope of judicial review 13_f3d_54 2d cir affg an order of this court see also 26_f3d_108 9th cir affg t c memo thomas v commissioner supra accordingly we are without jurisdiction to abate statutory interest 89_tc_352 boyer v commissioner t c memo to reflect the foregoing decision will be entered for respondent
